UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-7472


ALEXANDER JIGGETTS,

                 Plaintiff - Appellant,

          v.

STATE OF MARYLAND; SHARON BIGGINS,

                 Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:15-cv-02569-JFM)


Submitted:   December 15, 2015             Decided:    December 18, 2015


Before GREGORY    and   FLOYD,   Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Alexander Jiggetts, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Alexander    Jiggetts     appeals      the     district    court’s     order

denying relief on his 42 U.S.C. § 1983 (2012) complaint.                         We

have     reviewed   the     record     and     find    no   reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.      Jiggetts   v.   Maryland,        No.   1:15-cv-02569-JFM       (D.   Md.

filed Sept. 10, 2015 & entered Sept. 11, 2015).                         We dispense

with oral argument because the facts and legal contentions are

adequately    presented     in   the   materials       before    this    court   and

argument would not aid the decisional process.



                                                                           AFFIRMED




                                        2